        Case 1:18-cv-01083-JLT Document 38 Filed 04/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN EDWARD MITCHELL,                              Case No. 1:18-cv-01083-JLT (PC)
12                        Plaintiff,                     ORDER DIRECTING DEFENDANTS TO
                                                         FILE A RESPONSE TO PLAINTIFF’S
13            v.                                         MOTION
14    J. CHURCH, et al.,                                 (Doc. 37)

15                        Defendants.
16

17          On March 12, 2020, the Court stayed this matter and set it for a settlement conference

18   before Magistrate Judge Stanley A. Boone on June 10, 2020. (Doc. 34.) The Court directed the

19   parties to submit confidential settlement statements to Judge Boone’s chambers by June 3, 2020.

20   (Id. at 2.) Except for a “Notice of Submission of Confidential Settlement Statement,” the Court

21   ordered the parties not to file any documents in this case during the stay. (Id. at 1, 2.)

22          On April 16, 2020, Plaintiff filed a motion requesting an order under the All Writs Act to

23   direct the Secretary of CDCR “or any other person(s) this Court deems appropriate to produce

24   plaintiff’s legal property and documents” pertaining to this case. (Doc. 37.) Plaintiff declares that

25   it is not possible for him to settle this matter because prison authorities are holding all of his

26   “legal/personal property.” (Id. at 2.)

27          Although the Court directed the parties not to file any documents during the stay of this

28   action, because the present motion relates to the Court’s additional order to prepare and submit a
        Case 1:18-cv-01083-JLT Document 38 Filed 04/23/20 Page 2 of 2

 1   confidential settlement conference statement, the Court will consider the motion. Accordingly,

 2   the Court orders Defendants to file response to the motion within 21 days. Plaintiff may file a

 3   reply, if any, not more than 7 days after Defendants file a response.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 23, 2020                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
